                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                BLUEFIELD DIVISION

HOWARD JACKSON,

              Petitioner,

v.                                               Case No. 1:19-cv-00149


WARDEN, FCI McDowell,

              Respondent.



                      MEMORANDUM OPINION and ORDER

       Currently pending are Petitioner’s Motion for Expedited Consideration of

Preappointment of Counsel Motion Already Filed with this Court, (ECF No. 7), and

Petitioner’s Motion for Reconsideration of Appointment of Counse, (ECF No. 8). As to

Petitioner’s Motion for Expedited Consideration, the Court DENIES same, because it is

moot. Petitioner’s Motion for Preaapointment of Counsel was denied on March 29, 2019.

In regard to Petitioner’s Motion for Reconsideration of Appointment of Counsel, the

Court also DENIES that Motion.

       Petitioner argues that a recent Seventh Circuit case justifies reconsideration of is

motion for appointment of counsel. (ECF No. 8). In particular, Petitioner relies on United

States v. Durham, -- F.3d --, 2019 WL 1941458 (7th Cir. May 2, 2019). In Durham, the

Circuit Court held that in cases involving the revocation of supervised release, the

standard for determining the appointment of counsel is the defendant’s financial inability

to retain counsel, as set forth in 28 U.S.C. § 3006(a)(1)(E), not the standard used to

evaluate the need for counsel in cases of civil appeal, which is guided by the principles in

                                             1
28 U.S.C. § 1915. Id. at *1.

       The Durham decision is not directly applicable to the instant action. Petitioner has

filed a habeas petition under 28 U.S.C. § 2241. The standard for determining whether or

not to appoint counsel in a habeas proceeding is found at 28 U.S.C. § 3006(a)(2). Section

3006(a)(2)(B) provides that counsel may be appointed to represent a financially eligible

person seeking relief under section 2241, 2254, or 2255 of title 28 “[w]henever the United

States magistrate judge or the court determines that the interests of justice so require.”

28 U.S.C. § 3006(a)(2)(B). In habeas cases under § 3006(a)(2)(B), the court uses an

analysis similar to that used in deciding a motion to appoint counsel in a § 1915 civil

action. See Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. ) (“A district court may appoint

counsel for a habeas petitioner when ‘the interests of justice so require.’ The interests of

justice require the court to appoint counsel when the district court conducts an

evidentiary hearing on the petition. The appointment of counsel is discretionary when no

evidentiary hearing is necessary. In exercising its discretion, the district court should

consider the legal complexity of the case, the factual complexity of the case, and the

petitioner's ability to investigate and present his claims, along with any other relevant

factors.”)(internal citations omitted); Sims v. Lewis, No. 6:17-CV-3344-JFA, 2019 WL

1365298, at *4 (D.S.C. Mar. 26, 2019) (“[P]recedent of the U.S. Court of Appeals for the

Fourth Circuit dictates appointment of counsel should be made only in exceptional

cases.”) (citing Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other

grounds by Mallard v. United States Dist. Court, 490 U.S. 196 (1989); Davidson v.

Warden, Warren Corr. Inst., No. 2:18-CV-00495, 2019 WL 1109566, at *2 (S.D. Ohio

Mar. 11, 2019) (“Habeas corpus proceedings are considered to be civil in nature, and the

Sixth Amendment does not guarantee the right to counsel in these proceedings.) (citing

                                             2
Hoggard, 29 F.3d at 471). Thus, Durham does not change the standard used to determine

the propriety of counsel in petitions brought under § 2241.

       Accordingly, the reasons previously provided for denying Petitioner’s motion for

appointment of counsel still apply. The issues raised by Petitioner are clear, and it is not

apparent at this point in the proceedings that an evidentiary hearing will be necessary.

From a review of the documents filed herein, Petitioner appears capable of presenting his

arguments. For these reasons, the appointment of counsel is not appropriate at this time.

       The Clerk is instructed to provide a copy of this Order to Petitioner and counsel of

record.

                                                 ENTERED: May 13, 2019

.




                                             3
